DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art as a whole, either alone or in combination, fails to teach or suggest a system of subsynchronous oscillations and interactions damping comprising: at least one damping module integrated in a rotor converter, the at least one damping module configured to generate an output damping signal from an input power measurement; and wherein the at least one damping module further comprises a Kalman filter and a state feedback controller with a first spinning vector for subsynchronous modes, and a second spinning vector for supersynchronous modes.
Regarding claim 10, the prior art as a whole, either alone or in combination, fails to teach or suggest a method of subsynchronous oscillations and interactions damping comprising: generating an output damping signal from the input power measurement; and wherein the generating the output damping signal further comprises applying a Kalman filter and a state feedback controller with a first spinning vector for subsynchronous modes, and a second spinning vector for supersynchronous modes.
Regarding claim 15, the prior art as a whole, either alone or in combination, fails to teach or suggest a computer program product comprising computer program code stored on a non-transitory hardware storage configured to perform the method according to claim 10, when the computer program code is run on programmable hardware.
Claims 2-9 and 11-14 are considered allowable based on their respective dependence on allowed claims 1 and 10. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2832